DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 2 October 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson et al. (US 2019/0135427).
- Regarding Claim 1. Robertson discloses a propulsion system (208/209/207/205/220/217/215/212/210) for an aircraft (200, fig. 2a-c), the propulsion system comprising: 
a first propeller and a second propeller (210a-c); 
a first hybrid propulsion system (215a/217a/220a/210a) including a first motor (217a) coupled to a first engine (215a, fig. 2a-b illustrate the coupling) by a first overrunning clutch (216/218, fig. 2c; “sprag clutches” [0028], sprag clutches are a type of overrunning clutch), wherein the first hybrid propulsion system (215a/217a/220a/210a) is operably coupled to drive the first propeller (210a, “generat power which causes the rotor gearboxes to drive torque to the rotors” [0024]); 
a second hybrid propulsion system (215b/217b/220b/210b) including a second motor (217b) coupled to a second engine (215b, fig. 2a-b illustrate the coupling) by a second overrunning clutch (216/218), wherein the second hybrid propulsion system (215b/217b/220b/210b) is operably coupled to drive the second propeller (210b); and 
a cross-connecting clutch (208, “center gearbox” [0025], as is detailed by the operation of the center gearbox, a clutch is inherently a portion of the gearbox) operably coupled (fig. 2b illustrates the coupling of the systems) to both the first hybrid propulsion system (215a/217a/220a/210a) and the second hybrid propulsion system (215b/217b/220b/210b) and configured to actuate into 
- Regarding Claim 2. Robertson discloses the propulsion system of claim 1, wherein the first overrunning clutch (216/218) is engaged when an engine torque of the first engine (215a) is greater than a motor torque of the first motor (217a, “engage and disengage power transmission from the diesel engine and electric motor” and “during takeoff, motor clutch may be engaged in order to enable power transmission from electric motor” [0028]; during takeoff, the clutch is engaged to allow the electric motor to supplement the engine, requiring the engine torque to have been greater than the motor torque, as the motor was not initially engaged), and wherein the second overrunning clutch (216/218) is engaged when the engine torque of the second engine (215b) is greater than the motor torque of the second motor (217b, “engage and disengage power transmission from the diesel engine and electric motor” and “during takeoff, motor clutch may be engaged in order to enable power transmission from electric motor” [0028]; during takeoff, the clutch is engaged to allow the electric motor to supplement the engine, requiring the engine torque to have been greater than the motor torque, as the motor was not initially engaged).
- Regarding Claim 3. Robertson discloses the propulsion system of claim 1, wherein the first motor (217a) and the second motor (217b) operate in a power mode of operation during a climb phase of flight (“during takeoff, motor clutch may be engaged in order to enable power transmission from the electric motor” [0028]) of the aircraft (200) and a regeneration mode during a cruise phase of flight (“transitions from takeoff to forward flight, however, motor clutch may then be disengaged in order to disable power transmission…used as a generator to recharge associated batteries” [0028]) of the aircraft (200).
- Regarding Claim 4. Robertson discloses the propulsion system of claim 1, wherein the first overrunning clutch (216/218) is disengaged when an engine torque of the first engine (215a) is zero (“event of an engine failure” [0027], as illustrated in fig. 2c, the driveshaft link 209 which connects each propulsion system to the center gearbox is located closer to the mast 214 than the clutch 216/218, allowing for clutch 216/218 to require disengagement to allow for the driveshaft to drive the mast as a result of engine failure, resulting in engine torque being zero), and wherein the second overrunning clutch (216/218) is 
- Regarding Claim 5. Robertson discloses the propulsion system of claim 1, wherein the first engine (215a) and the first motor (217a) are coupled together by the first overrunning clutch (216/218) in all phases of flight (“enabling power transmission from both diesel engine and electric motor during forward flight” [0029]; “augment the power of diesel engine during hover for takeoff and landing” [0028], both power sources can be coupled together in all phases of flight), and the second engine (215b) and the second motor (217b) are coupled together by the second overrunning clutch (216/218) in all phases of flight (“enabling power transmission from both diesel engine and electric motor during forward flight” [0029]; “augment the power of diesel engine during hover for takeoff and landing” [0028], both power sources can be coupled together in all phases of flight).
- Regarding Claim 6. Robertson discloses the propulsion system of claim 1, wherein a rotational speed of the first engine (215a) controls the rotational speed of the first propeller (210a, “powered by its associated diesel engine” [0021]) and a rotational speed of the second engine (215b) controls the rotational speed of the second propeller (210b, “powered by its associated diesel engine” [0021]).
- Regarding Claim 7. Robertson discloses the propulsion system of claim 1, wherein the first engine (215a) and the second engine (215b) are compression ignition engines (“diesel engine” [0021], a diesel engine is a type of compression ignition engine).
- Regarding Claim 9. Robertson discloses the propulsion system of claim 1, further comprising a first exhaust conduit fluidly connected (while not illustrated, given that the engines of Robertson are diesel engines, an exhaust conduit fluidly connected to the engine is inherently present to allow for proper venting of exhaust gases) to the first engine (215a) and a second exhaust conduit fluidly connected (while not illustrated, given that the engines of Robertson are diesel engines, an exhaust conduit fluidly connected to the engine is inherently present to allow for proper venting of exhaust gases) to the second engine (215b).

- Regarding Claim 12. Robertson discloses the propulsion system of claim 11, wherein the control module (inherently required) executes instructions to: 
determine either the first engine (215a) or the second engine (215b) is not outputting a required amount of torque required to maintain a desired phase of flight (“engine failure” [0023]); and 
in response to determining either the first engine (215a) or the second engine (215b) is not outputting the required amount of torque (“engine failure” [0023]), instruct the cross-connecting clutch (208) to actuate from a disengaged position into the engaged position (“couple gearbox of each rotor…thus allowing engine power to be shared…providing redundancy in the event of engine failure” [0023]).
- Regarding Claim 13. Robertson discloses the propulsion system of claim 1, further comprising a first battery pack (207a) electrically coupled to the first motor (217a “recharge its associated batteries” [0028], recharging requires electrical coupling) and a second battery pack (“remaining wings and rotors may include similar components” [0020], the second motor 217b will have a second battery pack 207)  electrically coupled to the second motor (“recharge its associated batteries” [0028]).
- Regarding Claim 14. Robertson discloses the propulsion system of claim 13, wherein the first battery pack (207a/b) and the second battery pack (inherently within the second wing) both include a plurality of individual batteries (207a/b, two batteries are illustrated) that are recharged during a cruise phase of flight (“forward flight…recharge its associated batteries” [0028]).
- Regarding Claim 17. Robertson discloses a method of operating a propulsion system (215/217/220/210) for an aircraft (200), the method comprising: 
monitoring, by a control module (inherently required, see discussion within claim 11 above), operation of a first engine (215a) and a second engine (215b), wherein the first engine (215a) is part of a first hybrid propulsion system (215a/217a/220a/210a) that is operably coupled to a first 
determining, by the control module (see claim 11), either the first engine (215a) or the second engine (215b) is not outputting a required amount of torque required to maintain a desired phase of flight (“engine failure” [0023]); and wherein the first hybrid propulsion system (215a/217a/220a/210a) includes a first motor (217a) coupled to the first engine (215a) by a first overrunning clutch (220/216/218) and the second hybrid propulsion system (215b/217b/220b/210b) includes a second motor (217b) coupled to the second engine (215b) by a second overrunning clutch (220/216/218); and
in response to determining either the first engine (215a) or the second engine (215b) is not outputting the required amount of torque (“engine failure” [0023]), wherein the first hybrid propulsion system includes a first motor coupled to the first engine by a first overrunning clutch and the second hybrid propulsion system includes a second motor coupled to the second engine by a second overrunning clutch; and 
in response to determining either the first engine (215a) or the second engine (215b) is not outputting the required amount of torque (“engine failure” [0023]), instruct the cross-connecting clutch (208) to actuate from a disengaged position into the engaged position (“couple gearbox of each rotor…thus allowing engine power to be shared…providing redundancy in the event of engine failure” [0023]).
- Regarding Claim 18. Robertson discloses the method of claim 17, further comprising: 
engaging the first overrunning clutch (220/216/218) when an engine torque of the first engine (215a) is greater than a motor torque of the first motor (217a, “engage and disengage power transmission from the diesel engine and electric motor” and “during takeoff, motor clutch may be engaged in order to enable power transmission from electric motor” [0028]; during takeoff, the clutch is engaged to allow the electric motor to supplement the engine, requiring the engine torque to have been greater than the motor torque, as the motor was not initially engaged).
- Regarding Claim 19. Robertson discloses the method of claim 18, further comprising: 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson in view of Veilleux, JR. et al. (US 2015/0284071) hereinafter Veilleux.
- Regarding Claim 16. Robertson discloses the propulsion system of claim 1, with the first hybrid propulsion system (215a/217a/220a/210a) and the second hybrid propulsion system (215b/217b/220b/210b) but does not disclose wherein the systems are arranged in a parallel configuration.
However, Veilleux discloses a similar aircraft (fig. 4), wherein the systems (24/26) are in a parallel configuration (illustrated by fig. 4).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Robertson to incorporate the arrangement of Veilleux as Robertson discloses the claimed invention except for the arrangement of the systems in parallel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the systems in parallel, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
- Regarding Claim 20. Robertson discloses an aircraft (200, fig. 2a), comprising: 
a nacelle (fig. 2a-b illustrate a nacelle with a propeller); 

a first hybrid propulsion system (215a/217a/220a/210a) including a first motor (217a) coupled to a first engine (215a, fig. 2a-b illustrate the coupling) by a first overrunning clutch (216/218, fig. 2c; “sprag clutches” [0028], sprag clutches are a type of overrunning clutch), wherein the first hybrid propulsion system (215a/217a/220a/210a) is operably coupled to drive the first propeller (210a, “generat power which causes the rotor gearboxes to drive torque to the rotors” [0024]); 
a second hybrid propulsion system (215b/217b/220b/210b) including a second motor (217b) coupled to a second engine (215b, fig. 2a-b illustrate the coupling) by a second overrunning clutch (216/218), wherein the second hybrid propulsion system (215b/217b/220b/210b) is operably coupled to drive the second propeller (210b); and 
a cross-connecting clutch (208, “center gearbox” [0025], as is detailed by the operation of the center gearbox, a clutch is inherently a portion of the gearbox) operably coupled (fig. 2b illustrates the coupling of the systems) to both the first hybrid propulsion system (215a/217a/220a/210a) and the second hybrid propulsion system (215b/217b/220b/210b) and configured to actuate into an engaged position (“allowing engine power to be shared among the rotors and providing redundancy in the event of an engine failure” [0023], the clutch is not in use unless required by lack of power for one of the propulsion systems, allowing for the clutch to be configured to actuate into an engaged position, as the standard position is for an unengaged state), wherein engaging the cross-connecting clutch (208) results in the first hybrid propulsion system (215a/217a/220a/210a) driving the second propeller (210b) when the second engine (215b) does not output a required torque to maintain a desired phase of flight of the aircraft (200, “providing redundancy in the event of an engine failure” [0023], the first engine can drive the second propeller as required), and wherein engaging the cross-connecting clutch (208) results in the second hybrid propulsion system (215b/217b/220b/210b) driving the first propeller (210a) when the first engine (215a) does not output the required torque to maintain the desired phase of flight of the aircraft (200, “providing redundancy in the event of an engine failure” [0023], the second 
However, Veilleux discloses a similar aircraft (fig. 4), wherein the propellers (24/26) are located on opposing sides of the nacelle (12, the fuselage doubles as the nacelle for the engine 30).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the aircraft of Robertson to incorporate the arrangement of Veilleux as Robertson discloses the claimed invention except for the arrangement of the propellers on opposite sides of the nacelle.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the propellers on opposing sides of the nacelle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 8, 10, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        18 August 2021